 Case 18-00198-JDP            Doc 113      Filed 03/19/21 Entered 03/19/21 09:32:02                  Desc Main
  J. Ford Elsaesser
                                          Document      Page 1 of 5
  P.O. Box 2220
  Sandpoint, ID 83864
  (208) 263-8871

         Chapter 7 Trustee

                                    UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF IDAHO
                                              BOISE DIVISION

In re: EICHHORN, ALLAN RAY                               §         Case No. 18-00198-JDP
                                                         §
                                                         §
                                                         §
                      Debtor(s)


                                  NOTICE OF TRUSTEE’S FINAL REPORT AND
                                    APPLICATIONS FOR COMPENSATION
                                      AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that J. Ford Elsaesser,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                                 550 W. Fort Street
                                                      Suite 400
                                                   Boise, ID 83724
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, together with a request for a
hearing and serve a copy of both upon the trustee, any party whose application is being challenged and the
United States Trustee. If no objections are filed, the Court will act on the fee applications and the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.



Date Mailed: 03/19/2021                                      By:: /s/ J Ford Elsaesser
                                                                                         Trustee
J. Ford Elsaesser
P.O. Box 2220
Sandpoint, ID 83864
(208) 263-8871




UST Form 101-7-NFR (10/1/2010)
 Case 18-00198-JDP             Doc 113       Filed 03/19/21 Entered 03/19/21 09:32:02                        Desc Main
                                            Document      Page 2 of 5
   J. Ford Elsaesser
   P.O. Box 2220
   Sandpoint, ID 83864
   (208) 263-8871
              Chapter 7 Trustee


                                     UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF IDAHO
                                               BOISE DIVISION

In re:EICHHORN, ALLAN RAY                                   §      Case No. 18-00198-JDP
                                                            §
                                                            §
                                                            §
                      Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                         46,360.72
                 and approved disbursements of:                                    $                            338.27
                 leaving a balance on hand of1:                                    $                         46,022.45

            Claims of secured creditors will be paid as follows:

  Claim     Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  2S-2      IRS Centralized            65,369.82                        0.00                        0.00               0.00
            Insolvency
            Opera


                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 46,022.45

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Noah G. Hillen                                               4,400.00              0.00         4,400.00
  Trustee, Expenses - Noah G. Hillen                                                7.44             0.00              7.44
  Attorney for Trustee Fees - Hawley Troxell Ennis & Hawley                       32.20              0.00            32.20
  LLP
  Trustee, Fees - J Ford Elsaesser                                               986.07              0.00           986.07

          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
 Case 18-00198-JDP           Doc 113       Filed 03/19/21 Entered 03/19/21 09:32:02                   Desc Main
                                          Document      Page 3 of 5



  Reason/Applicant                                                         Total            Interim      Proposed
                                                                       Requested        Payments to       Payment
                                                                                              Date
  Attorney for Trustee Fees (Other Firm) - Hawley Troxell Ennis         14,707.50              0.00      14,707.50
  & Hawley LLP

                  Total to be paid for chapter 7 administrative expenses:                  $              20,133.21
                  Remaining balance:                                                       $              25,889.24

             Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total             Interim        Proposed
                                                                     Requested         Payments to    Payment
                                                                                       Date

                                                       None

                  Total to be paid for prior chapter administrative expenses:              $                   0.00
                  Remaining balance:                                                       $              25,889.24

               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $16,036.90 must be paid in advance of any dividend to general (unsecured)
      creditors.
               Allowed priority claims are:
  Claim      Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                    of Claim                 to Date                 Payment
  2P-2       IRS Centralized Insolvency                 13,337.89                       0.00             13,337.89
             Opera
  9P         Idaho State Tax Commission                   2,699.01                      0.00              2,699.01

                                               Total to be paid for priority claims:       $              16,036.90
                                               Remaining balance:                          $               9,852.34

              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $96,785.78 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 10.2 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                    of Claim                 to Date                 Payment
  1          Connections Credit Union                   29,510.92                       0.00              3,004.08




UST Form 101-7-NFR (10/1/2010)
 Case 18-00198-JDP            Doc 113      Filed 03/19/21 Entered 03/19/21 09:32:02                  Desc Main
                                          Document      Page 4 of 5



  Claim      Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment
  2U-2       IRS Centralized Insolvency                  41,634.47                    0.00               4,238.19
             Opera
  3          Advantage Financial Services                    526.60                   0.00                     53.61
             Attn: Bankruptcy
  4          Capital Educators FCU                         2,339.06                   0.00                 238.11
  5-2        David Kosmann c/o Messerly                        0.00                   0.00                      0.00
             Law
  6          Coll Bur Inc Attn: Bankruptcy                 9,705.99                   0.00                 988.02
  7          CACH, LLC its successors                      8,678.54                   0.00                 883.43
             and assigns as assignee of
             Springleaf Finance, Inc.
             Resurgent Capital Services
  8          Westmark Credit Union                         4,390.20                   0.00                 446.90

                     Total to be paid for timely general unsecured claims:               $                9,852.34
                     Remaining balance:                                                  $                    0.00

              Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
      be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment

                                                        None

                     Total to be paid for tardily filed general unsecured claims:        $                       0.00
                     Remaining balance:                                                  $                       0.00

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $14,637.49 have been allowed and will be paid pro rata
      only after all allowed administrative, priority and general (unsecured) claims have been paid in full.
      The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

  Claim      Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment




UST Form 101-7-NFR (10/1/2010)
 Case 18-00198-JDP          Doc 113      Filed 03/19/21 Entered 03/19/21 09:32:02                 Desc Main
                                        Document      Page 5 of 5



  Claim    Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                  of Claim                 to Date               Payment
  2PNLT- IRS Centralized Insolvency                    14,259.69                    0.00                      0.00
  2      Opera
  9U       Idaho State Tax Commission                     377.80                    0.00                      0.00

                                           Total to be paid for subordinated claims: $                         0.00
                                           Remaining balance:                        $                         0.00




                                               Prepared By: /s/ J Ford Elsaesser
                                                                               Trustee
    J. Ford Elsaesser
    P.O. Box 2220
    Sandpoint, ID 83864
    (208) 263-8871




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
